DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 12/02/2020, the following represents the changes from the previous claims: Claims 1, 2, 4, 6, and 8-10 were amended and Claims 3 and 11 were canceled. Claims 1, 2, and 4-10 are presented for examination.
 
Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1, 2, 4-8, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garner et al. (US Patent Publication 2012/0180731) in view of Chen et al. (US Patent Publication 2011/0083614) and Paschen (US 2,787,082).
 	a. Regarding claim 1, Garner teaches a system for a mouse to self-restrain his body and head, comprising at least one home cage 102 for keeping the mouse therein; a passage 104a-c or 128 through which the mouse moves [Tunnel passageways may be connected to the home cage, abstract; tunnel stations 128 functionally coupled to the home cage 102 [0035]], the passage having at least one first open end 138 [one or more open regions 138 configured for connective engagement to system passageways [0044]]; and a restraining device 117 where the mouse can physically restrain himself [arrangement of bars or rods sufficient to restrict an animal 106 to a particular isolation chamber 117 [0037]], the at least one first open end of the passage being connected to the at least one home cage, the restraining device being provided at a location on the passage different from the location of the at least one first open end [FIG. 1]. 
	Garner does not specifically teach the restraining device allowing the mouse to self-restrain himself by physically fixing a head plate with which the head of the mouse is equipped. Chen teaches a 16 with which the head of the mouse is equipped [the compliant flexure arms constrain the mouse's head [0008] FIGS. 1-3] for the purpose of providing a holder device for constraining a mouse for imaging or surgery with arms having contact surfaces for constraining the mouse's head. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Garner to include a restraining device allowing the mouse to self-restrain himself by physically fixing a head plate with which the head of the mouse is equipped as taught by Chen because doing so would have provided a holder device for constraining a mouse for imaging or surgery with arms having contact surfaces for constraining the mouse's head.  
	Garner in view of Chen does not specifically teach the restraining device including a latching bar, the head plate coming into contact with a lower end of the latching bar so that the latching bar is pushed up when the mouse moves forward, and the latching bar going back down by gravity as the mouse keeps on moving forward. Paschen teaches a restraining device including coming into contact with a lower end of latching bar 3 so that the latching bar is pushed up when the mouse moves forward and the latching bar going back down by gravity as the mouse keeps on moving forward [a one-way gate associated with an open-ended container and which gate is adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent, col. 1 lines 20-24] for the purpose of providing a gate adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent which is thus imprisoned within. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Garner in view of Chen to include coming into contact with a lower end of the latching bar so that the latching bar is pushed up when the mouse moves forward, and the latching bar going back down by gravity as the mouse keeps on moving forward as taught by Paschen because doing so would have provided a gate adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent which is thus imprisoned within.
Please note in the combination of Garner in view of Chen and Paschen the head plate contacts a lower end of the latching bar so the latching bar is pushed up when the mouse moves forward.
3 [a one-way gate associated with an open-ended container and which gate is adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent, col. 1 lines 20-24]. 
Garner in view of Chen and Paschen does not specifically teach the latching bar includes a first latching bar and a second latching bar, the second latching bar being provided downstream from the first latching bar so that the first latching bar and the second latching bar are spaced out; the head plate comes into contact with a lower end of the first latching bar so that the first latching bar is pushed up when the mouse moves forward, and the first latching bar goes back down by gravity as the mouse keeps on moving forward; and the head plate comes into contact with a lower end of the second latching bar so that the second latching bar is pushed up as the mouse keeps on moving forward, and the second latching bar goes back down by gravity as the mouse keeps on moving forward.
Paschen teaches a first latching bar 3 [a one-way gate associated with an open-ended container and which gate is adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent, col. 1 lines 20-24] and a second latching bar 3’, the second latching bar being provided downstream from the first latching bar so that the first latching bar and the second latching bar are spaced out [one-way gate 3' which is similar to the gate previously described is placed within the container at a distance from the rst mentioned gate, col. 2 lines 48-50]; including coming into contact with a lower end of the first latching bar so that the first latching bar is pushed up when the mouse moves forward, and the first latching bar goes back down by gravity as the mouse keeps on moving forward [a one-way gate associated with an open-ended container and which gate is adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent, col. 1 lines 20-24]; and including coming into contact with a lower end of the second latching bar so that the second latching bar is pushed up as the mouse keeps on moving forward, and the second latching bar goes back down by gravity as the mouse keeps on moving forward [one-way gate 3' which is similar to the gate previously described is placed within the container at a distance from the rst mentioned gate, col. 2 lines 48-50] for the purpose of providing gates adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent which is thus imprisoned It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Garner in view of Chen and Paschen to include a first latching bar and a second latching bar, the second latching bar being provided downstream from the first latching bar so that the first latching bar and the second latching bar are spaced out; the head plate comes into contact with a lower end of the first latching bar so that the first latching bar is pushed up when the mouse moves forward, and the first latching bar goes back down by gravity as the mouse keeps on moving forward; and the head plate comes into contact with a lower end of the second latching bar so that the second latching bar is pushed up as the mouse keeps on moving forward, and the second latching bar goes back down by gravity as the mouse keeps on moving forward as taught by Paschen because doing so would have provided gates adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent which is thus imprisoned within.
Please note in the combination of Garner in view of Chen and Paschen the head plate contacts a lower end of the latching bar so the latching bar is pushed up when the mouse moves forward.
	c. Regarding claim 4, Garner in view of Chen and Paschen teaches (references to Garner) the system as set forth in claim 1 having passage 104 a-c. Garner further teaches passage 104 a-c has a second open end at a location different from the location of the at least one first open end [FIG. 1]; and the restraining device 117 is provided on a second-open-end side of the passage [FIG. 1].
	d. Regarding claim 5, Garner in view of Chen and Paschen teaches (references to Garner) the system as set forth in claim 1 having the mouse restrained by restraining device 117. Garner further teaches activity data measuring device 112e which obtains data on activity of the mouse restrained by the restraining device [A measurement station 112 e may include one or more sensors, including an identification sensor for identifying each animal (e.g. a RFID reader, 147), and sensors for measuring a variety of desired variables, including weight, body temperature, electrocardiography (ECG), electroencephalography (EEG), body cavity or vessel pressures, heart rate, activity, feeding behavior, and the like [0087]] and/or a learning device which supplies a reward to the mouse in association with predetermined movement of the mouse restrained by the restraining device [means for delivering rewards depending on a pre-determined compound tactile stimulus presented to the animal and the animal's response thereto [0093]].
 activity data measuring device 112e and/or learning device [means for delivering rewards depending on a pre-determined compound tactile stimulus presented to the animal and the animal's response thereto [0093]]. Garner further teaches a control section which automatically controls operation of the activity data measuring device and/or operation of the learning device [one or more feeders programmed under control of a controlling device, such as a computer, to deliver a pre-determined amount of a reward, such as food, water, drugs or other rewards under computer control [0100]] each of which operation is carried out with respect to the mouse restrained by the restraining device.
	f. Regarding claim 7, Garner in view of Chen and Paschen teaches (references to Garner) the system as set forth in claim 1 having passage 128. Garner further teaches door 181 which can be opened and closed [Entry into the tunnel station 128 may or may not require entry through a closing device 181, such as a bar, gate, or door. In one embodiment, entry into the tunnel station 128 is accompanied by a lockable bidirectional gate 181 [0107]] dividing an inner space of passage 128 into a first-open-end-side space and a restraining-device-side space in a case where the door is closed.
	g. Regarding claim 8, Garner in view of Chen and Paschen teaches (references to Garner) the system as set forth in claim 7 having restraining device 117. Garner further teaches operation of the restraining device and/or operation of the door is automatically controlled [entry through a door, bar, gate, or other suitable closing device 181. Where a closing device 181 is opened to access the tunnel station chamber 117, the closing device 181 may be lockable (under computer control) or unlockable [0109]] in accordance with information on the position of the mouse, data of which position is obtained from an output of the sensor [A simple bar or portcullis gate may be employed as a suitable closing device using suitable photobeams [0118]; Separate passive infrared sensors aligned with each station position can detect the current location of the small animal or mouse [0133]; IR beam, allowing the door to be locked in precisely the correct position [0145]].
h. Regarding claim 10, Garner in view of Chen and Paschen teaches (references to Garner) the system as set forth in claim 1 having at least one first open end of passage 104a-c or 128. Garner further teaches at least one first open end of the passage 104a-c or 128 includes two or more first open ends [Tunnel passageways may be connected to the home cage, abstract; tunnel stations 128 functionally coupled to the home cage 102 [0035]]; the at least one home cage includes two or more home cages [alternative passageways to alternative cages [0061]]; and the plurality of first open ends are connected to the respective two or more home cages.

4. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garner et al. (US Patent Publication 2012/0180731) in view of Chen et al. (US Patent Publication 2011/0083614), Paschen (US 2,787,082), and DeFord et al. (US 6,651,587).
a. Regarding claim 9, Garner in view of Chen and Paschen teaches (references to Garner) the system as set forth in claim 7 having restraining device 117. Garner in view of Chen and Paschen teaches (references to Chen) the system as set forth in claim 7 having a restraining device allows the mouse to self-restrain himself by physically fixing head plate 116 with which the head of the mouse is equipped.
Garner in view of Chen and Paschen does not specifically teach a guide section which guides the head plate provided to the passage and having a part inclined upward or downward as extending toward the restraining device provided on a restraining-device side from the door of the passage and constitutes a substantially Y-shaped guide section which has an inclined part which is inclined upward as extending toward the restraining device, an inclined part which is inclined downward as extending toward the restraining device, and extending parts which extend in parallel while having therebetween a predetermined gap with which the head plate is engaged. DeFord teaches guide section 20 provided to the passage and having a part inclined upward or downward [a tapered portion 20 between the body portion 12 and the neck 14 col. 2 lines 54-56 FIG.1] as extending toward the restraining device 44 [As shown in FIGS. 1, 4, and 5, a back restraint or retainer 44 is also provided col. 3 lines 29-30] provided on a restraining-device side from the door of the passage and constitutes a substantially Y-shaped guide section which has an inclined part which is inclined upward as extending toward the restraining device, an inclined part which is inclined downward as extending toward the restraining device, and extending parts which extend in parallel while having therebetween a predetermined gap with which the head plate is engaged for the purpose of providing a device to restrain an experimental test 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Garner in view of Chen and Paschen to include a guide section provided to the passage and having a part inclined upward or downward as extending toward the restraining device as taught by DeFord because doing so would have provided a device to restrain an experimental test animal such as mice with a small diameter nozzle or neck to satisfactorily retain the head of an animal, and prevent the animal from escaping the opening in the neck. Please note in the combination of Garner in view of Chen, Paschen, and DeFord the guide section guides the head plate.

Response to Arguments
5.	Applicant’s arguments from the response filed on 12/02/2020, see pages 2-7, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
(1)	Applicant disagrees that it would have been obvious to one having ordinary skill to modify the system taught by Garner in view of Chen to include contact with a lower end of the latching bar so that the latching bar is pushed up when the mouse moves forward, and the latching bar going back down by gravity as the mouse keeps on moving forward as taught by Paschen because mice are extremely scared of humans and are especially difficult to handle or restrain in an experiment in which a head fixing device is used. The invention of Paschen relates to a mere rodent trap. A mouse once trapped in this trap would be scared and so no longer usable in an experiment.
	Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837  to prevent egress and imprison the rodent within [a one-way gate associated with an open-ended container and which gate is adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent, col. 1 lines 20-24]. 
Counsel's assertion that mice are especially difficult to handle or restrain in an experiment in which a head fixing device is used and once trapped would be scared and no longer usable in an experiment is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  

(2)	One of skill reviewing Chen and Paschen would be perplexed as to how to create a restraining device having a latching bar wherein a head plate comes into contact with a lower end of the latching bar so that the latching bar is pushed up when a mouse moves forward, and the latching bar going back down by gravity as the mouse keeps on moving forward. Indeed, Chen teaches a two-pronged flexation “head plate” and a diagonal “latching bar” of Paschen. Quite respectfully, the Examiner is asserting that one of skill reviewing Chen and Paschen would be motivated to generate a restraining device having a latching bar wherein a head plate comes into contact with a lower end of the latching bar so that the latching bar is pushed up when a mouse moves forward, and the latching bar going back down by gravity as the mouse keeps on moving forward. Such a person would wonder how the head plate of Chen would come into contact with “3” of Paschen so that so that the latching bar is pushed up when a mouse moves forward, and the latching bar going back down by gravity as the mouse keeps on moving forward. Indeed, no guidance is given as to why such a person would need either the “3” of Paschen or the “head plate” of Chen. Such a person would simply add either Paschen or Chen to Garner, but would certainly not find any reason to combine them. Moreover, such a person of skill would have no idea how to modify Chen and Paschen to achieve what is recited in Claim 1.
Absent guidance, one of skill could add the diagonal bar of Paschen and the flexed prongs of Chen (“head plate”) but would have no idea how to arrange them to achieve the claimed invention. Such arrangement as recited in Claim 1 could not be achieved without guidance.
Examiner respectfully disagrees. In response to applicant's argument that a person of skill would have no idea how to modify Chen and Paschen to achieve what is recited in Claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, suggestion to combine or modify the teachings of the prior art to produce the claimed invention is found in the Paschen reference. The motivation to combine or modify the teachings of the prior art is to prevent egress and imprison the rodent within [a one-way gate associated with an open-ended container and which gate is adapted to be pushed aside by an entering rodent and then fall back in place to prevent egress of the rodent, col. 1 lines 20-24].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643